Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (US 2009/0230556 A1).

    PNG
    media_image1.png
    353
    930
    media_image1.png
    Greyscale


Regarding Claim 1, Joo (Fig. 5) discloses a structure, comprising: 
a bottom electrode (20, 25);
 
the first functional moiety connects the first top anchor group to the first bottom anchor group (See annotated Fig. 5), the bottom anchor being attached to the top surface of the bottom electrode (20, 25) (See Fig. 5); and 
a first conductive film comprised of one or more nanoparticles (30) disposed on the first layer of one or more molecular components (40), wherein 
each of at least a portion of the one or more nanoparticles (30) bond with the first top anchor group of the one or more molecular components (40), wherein 
each of at least a portion of the one or more nanoparticles (30) cross-link with at least one other of the nanoparticles (30) (Fig. 5), and wherein 
the first conductive film (30) forms a first contact for the first layer of one or more molecular components (40) (See Fig. 5). 
Joo (Fig. 2) further discloses a three-dimensional organic memory matrix comprising a plurality of organic memory devices (memory cells) shown in cross point configuration. The Examiner notes that in a device spaces between memory cells would be covered by interlayer insulating layer in order to prevent cross communication between memory cells and to address individual memory cells.
Joo does not explicitly disclose an insulating layer disposed on the bottom electrode, the insulating layer having an opening therein and configured to expose a top 
Mikawa (Fig. 1) discloses a bottom electrode (12); an insulating layer (13) disposed on the bottom electrode (12), the insulating layer (13) having an opening therein and configured to expose a top surface of the bottom electrode (12); a first layer (15) disposed in the opening of the insulating layer (13) for the purpose of isolating layers and bottom and top electrodes [0067, 0070 Fig. 1B].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure in Joo in view of Mikawa such that an insulating layer disposed on the bottom electrode, the insulating layer having an opening therein and configured to expose a top surface of the bottom electrode; of the insulating layer and that a first layer disposed in the opening of the insulating layer in order to isolate layers and bottom and top electrodes [0067, 0070 Fig. 1B].
Regarding limitation “each of at least a portion of the one or more nanoparticles (30) cross-link with at least one other of the nanoparticles” is considered to be met as long as nanoparticles in direct physical contact with each other as shown in Fig. 5.
The Examiner notes that since direct bond is not claimed “each of at least a portion of the one or more nanoparticles bond with the first top anchor group of the one or more molecular components,” is considered to be met as long as connection exists between one or more nanoparticles and the first top anchor group.

Regarding Claim 3, Joo in view of Mikawa the structure of claim 1, wherein one or more nanoparticles are deposited on the first layer of one or moremolecular components via a solution [0062 Joo]. 
	Further, limitation in line 2, “disposed on the first layer of one or more molecular components via a solution” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 5, Joo in view of Mikawa discloses the structure of claim 1, wherein each of the portion of one or more nanoparticles (30 metallic nanoparticle Joo) that bond with each of the portion of the one or more molecular components (40 Joo) form a molecule-metal bond there between (metallic nanoparticle-organic layer) (Fig. 5 Joo). 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (Us 2009/0230556 A1) and further in view  Majima et al. (US 2015/0014624 A1).
Regarding Claim 2, Joo (Fig. 5)  in view of Mikawa discloses the structure of claim 1, wherein the first layer of one or more molecular components (40 Joo) comprises a structure. 
Joo in view of Mikawa does not explicitly disclose a structure selected from a group consisting of: a self-assembled monolayer of molecules, a crystal, a cell, a metal, and a two-dimensional material.
Majima (Fig. 2) discloses a structure (9) selected from a group consisting of: a self-assembled monolayer of molecules, a crystal, a cell, a metal, and a two-dimensional material for the purpose of chemically attaching to the metal atoms constructing the first electrode [0093].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure in Joo in view of Mikawa and Majima such that a structure selected from a group consisting of: a self-assembled monolayer of molecules, a crystal, a cell, a metal, and a two-dimensional material in order to chemically attaching to the metal atoms constructing the first electrode [0093]


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (Us 2009/0230556 A1) and further in view  Jacobs (US 2008/0160780 A1).
Regarding Claim 4, Joo (Fig. 5) in view of Mikawa discloses the structure of claim 1, wherein one or more nanoparticles (30 Joo) are deposited on the first layer of one or more molecular components (40 Joo) [0062 Joo].

Jacobs discloses one or more nanoparticles are deposited via gas phase [0052] for the purpose of having the ability of monitoring how many charged particles have assembled [0061]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure in Joo in view of Mikawa and Jacobs such that one or more nanoparticles disposed on the first layer of one or more molecular components via a gas phase in order to have the ability of monitoring how many charged particles have assembled [0061]
	Further, limitation in line 2, “disposed on the first layer of one or more molecular components via a gas phase” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (Us 2009/0230556 A1) and further in view  Furst et al. (US 2010/0207112 A1).
Regarding Claim 6, Joo (Fig. 6) in view of Mikawa discloses the structure of claim 5, wherein the molecule-metal bond formed between a given one of the nanoparticles (40 Joo) and a given one of the one or more molecular components (40 Joo).
Joo in view of Mikawa does not explicitly disclose the molecule-metal bond is based on a chemical affinity of the top anchor group associated with the molecular component. 
Furst discloses a molecule-metal bond is based on a chemical affinity of a top anchor group associated with a molecular component (SAM) [0025] for the purpose of having excellent adhesion [0025]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure in Joo in view of Mikawa and Majima such that the molecule-metal bond is based on a chemical affinity of the top` anchor group associated with the molecular component in order to have excellent adhesion [0025].

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (Us 2009/0230556 A1) and further in view  Hutchison et al. (US 2009/0099044 A1).
Regarding Claim 7, Joo (Fig. 6) in view of Mikawa discloses the structure of claim 1, wherein each of at least a portion of the nanoparticles (30 Joo) cross-link with at least one other of the nanoparticles (30 Joo).
Joo in view of Mikawa does not explicitly disclose exchange of at least a portion of a ligand shell of each nanoparticle.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Joo in view of Mikawa and Hutchison such that each of at least a portion of the nanoparticles cross-link with at least one other of the nanoparticles due to exchange of at least a portion of a ligand shell of each nanoparticle in order to enforce interparticle spacing [0030].
Further, limitation in line 7, “at least a portion of the one or more nanoparticles cross-link with at least one other of the nanoparticles due to a release of at least a portion of a ligand shell of each nanoparticle” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (Us 2009/0230556 A1) and further in view  Lee et al. (US 2012/0170171 A1)
Regarding Claim 8, Joo (Fig. 6) in view of Mikawa discloses the structure of claim 1, wherein the contact layer (20 Joo) forms seal over the nanoparticles (30) and the molecular components (40 Joo). 
Joo in view of Mikawa does not explicitly disclose a hermetic seal over the nanoparticles and the molecular components.
Lee discloses a hermetic seal over the nanoparticles for the purpose of [0037, 0040] for the purpose of enclosing electrodes [0040]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure in Joo in view of Mikawa and Lee such that the contact layer forms a hermetic seal over the nanoparticles and the molecular components in order to enclose electrodes [0040]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (Us 2009/0230556 A1) and further in view Jen et al. (US 2009/0188558 A1)
Regarding Claim 9, Joo (Fig. 6) in view of Mikawa discloses the structure of claim 1, wherein 
the one or more nanoparticles comprises one or more elements [0044 Joo] 
Joo in view of Mikawa dos not explicitly disclose that one or more elements with one or more of an optically transparent property, a molecularly transparent property, and an atomically transparent property. 
Jen (Fig. 2) discloses top contact layer (205) on one or more nanoparticles, wherein the one or more nanoparticles (nanoparticles of 327) and the top contact layer 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Joo in view of Mikawa and Jen such that one or more elements with one or more of an optically transparent property, a molecularly transparent property, and an atomically transparent property in order to creating organic-based PV device with improved efficiency [0018-0019]


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (US 2009/0230556 A1) and further in view Imae et al. (US 2013/0161066 A1).
Regarding Claim 10, Joo (Fig. 6) in view of Mikawa discloses the structure of claim 1.
Joo in view of Mikawa does not explicitly disclose a second layer of one or more molecular components having a second top anchor group, a second functional moiety and a second bottom anchor group, wherein the second functional moiety connects the second top anchor group to the second bottom anchor group; and a second conductive film comprised of one or more nanoparticles disposed on the second layer of one or more molecular components, wherein each of at least a portion of the one or more nanoparticles bond with the second top anchor group of the one or more molecular components, wherein each of at least a portion of the one or more nanoparticles cross-
Imae (Fig. 1) discloses a second layer of one or more molecular components (10) having a second top anchor group (top of 10), a second functional moiety and a second bottom anchor group (bottom of 10) 
wherein the second functional moiety connects the second top anchor group to the second bottom anchor group (bottom 10 to top 10); and a second conductive film comprised of one or more nanoparticles (16) disposed on the second layer of one or more molecular components (10), wherein each of at least a portion of the one or more nanoparticles (16) bond with the second top anchor group (top 10) of the one or more molecular components (10), wherein each of at least a portion of the one or more nanoparticles cross-link (16) with at least one other of the nanoparticles (16), and wherein the second conductive film forms a second contact for the second layer of one or more molecular components .(See Fig. 1) for the purpose of having electrode comprising a metal electrode coated with a self-assembled monolayer [0071, 0072].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Joo in view of Mikawa and Imae such that a second layer of one or more molecular components having a second top anchor group, a second functional moiety and a second bottom anchor group, wherein the second functional moiety connects the second top anchor group to the second bottom anchor group; and a second conductive film comprised of one or more nanoparticles disposed on the second layer of one or more molecular components, wherein each of at least a portion of the one or more nanoparticles bond with the second top anchor group of the .


Claims 11 -14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (US 2009/0230556 A1)
Regarding Claim 11, Joo (Fig. 6) discloses a device, comprising: 
a first electrode (20); 
comprising of one or more molecular components (40) disposed on the first electrode (50);
a first conductive film comprised of one or more nanoparticles (30) formed on the first layer of one or more molecular components (40),wherein
each of at least a portion of the one or more nanoparticles (30) bond with each of at least a portion of the one or more molecular components (40) (Fig 5), wherein 
each of at least a portion of the one or more nanoparticles (30) cross-link with at least one other of the nanoparticles (30); and 
a first contact layer (20) disposed on the first conductive film (30), wherein 

Joo (Fig. 2) further discloses a three-dimensional organic memory matrix comprising a plurality of organic memory devices (memory cells) shown in cross point configuration. The Examiner notes that in a device spaces between memory cell would be covered by interlayer insulating layer in order to prevent cross communication between memory cell and to address individual memory cells.
Joo does not explicitly disclose an insulating layer disposed on the first electrode, the insulating layer having an opening therein and configured to expose a top surface of the first electrode; a first layer disposed in the opening of the insulating layer.
Mikawa (Fig. 1) discloses a first electrode (11); an insulating layer (13) disposed on the first electrode (12), the insulating layer (13) having an opening therein and configured to expose a top surface of the first electrode (12); a first layer (15) disposed in the opening of the insulating layer (13) for the purpose of isolating layers and bottom and top electrodes [0067, 0070 Fig. 1B].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure in Joo in view of Mikawa such that a an insulating layer disposed on the first electrode, the insulating layer having an opening therein and configured to expose a top surface of the first electrode; a first layer disposed in the opening of the insulating layer in order to isolate layers and bottom and top electrodes [0067, 0070 Fig. 1B].

The Examiner notes that since direct bond is not claimed “each of at least a portion of the one or more nanoparticles bond with the first top anchor group of the one or more molecular components,” is considered to be met as long as connection exists between one or more nanoparticles and the first top anchor group.




Regarding Claim 12, Joo (Fig. 6) in view of Mikawa discloses the device of claim 11, wherein 
the insulating layer has at least one of the following properties: 
one or more openings; 
acts as a spatial constraint for the molecular components; and 
acts as a spacer between the first electrode and the second electrode. 
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  acts as a spatial constraint for the molecular components; and acts as a spacer between the first electrode and the second electrode.” does not distinguish the present invention over the prior art of Joo in view of Majima who teaches the structure as claimed. 



Regarding Claim 13, Joo (Fig. 6) in view of Mikawa discloses the device of claim 11, wherein the first electrode (40 Joo) and the second electrode (30, 20 Joo) are positioned in a cross-bar configuration (Fig. 2 Joo). 

Regarding Claim 14 Joo (Fig. 6) in view of Mikawa discloses the device of claim 11, wherein the one or more nanoparticles are disposed on the first layer of one or more molecular components via a solution [0062 Joo]. 
	Further, limitation in line 2, “disposed on the first layer of one or more molecular components via a solution” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 16 Joo (Fig. 6) in view of Mikawa discloses the device of claim 11, wherein 
each of the portion of one or more nanoparticles (30 metallic nanoparticle) that bond with each of the portion of the one or more molecular components (40) form a molecule-metal bond there between (metallic nanoparticle-organic layer) (Fig. 5 Joo).

Regarding Claim 17 Joo (Fig. 6) in view of Mikawa discloses the device of claim 16, wherein the molecule-metal bond between a given one of the nanoparticles and a given one of the one or more molecular components is based on a chemical affinity of an anchor group associated with the molecular component  [Majima 0093].. 



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (US 2009/0230556 A1) and further in view of Jacobs (US 2008/0160780 A1).
Regarding Claim 15 Joo (Fig. 6) in view of Mikawa discloses the device of claim 11, wherein the one or more nanoparticles (30 Joo) are disposed on the first layer of one or more molecular components (40 Joo) [0062 Joo]. 
Joo in view of Mikawa does not explicitly disclose gas phase.
Jacobs discloses one or more nanoparticles are deposited via gas phase [0052] for the purpose of having the ability of monitoring how many charged particles have assembled [0061]

	Further, limitation in line 2, “disposed on the first layer of one or more molecular components via a gas phase” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) in view of Mikawa et al. (US 2009/0230556 A1) and further in view of Hutchison et al. (US 2009/0099044 A1).
Regarding Claim 18 Joo (Fig. 6) in view of Mikawa discloses the device of claim 11, wherein
 each of at least a portion of the one or more nanoparticles (30 Joo) cross-link with at least one other of the nanoparticles (30 Joo).
Joo (Fig. 6) in view of Mikawa does not explicitly disclose exchange of at least a portion of a ligand shell of each nanoparticle.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Joo in view of Mikawa and Hutchison such that each of at least a portion of the nanoparticles cross-link with at least one other of the nanoparticles due to exchange of at least a portion of a ligand shell of each nanoparticle in order to enforce interparticle spacing [0030].
Further, limitation in line 2, “at least a portion of the one or more nanoparticles cross-link with at least one other of the nanoparticles due to a release of at least a portion of a ligand shell of each nanoparticle” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) view of Mikawa et al. (US 2009/0230556 A1)  and further in view of Lee et al. (US 2012/0170171 A1)
Regarding Claim 19 Joo (Fig. 6) in view of Mikawa discloses the device of claim 11, wherein 

Joo in view of Mikawa does not explicitly disclose a hermetic seal over the nanoparticles and the molecular components.
Lee discloses a hermetic seal over the nanoparticles for the purpose of [0037, 0040] for the purpose of enclosing electrodes [0040]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure in Joo in view of Mikawa and Lee such that the contact layer forms a hermetic seal over the nanoparticles and the molecular components in order to enclose electrodes [0040]


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2008/0157066 A1) view of Mikawa et al. (US 2009/0230556 A1) and further in view of Lee et al. (US 2012/0170171 A1)
Regarding Claim 20 Joo (Fig. 6) in view of Mikawa discloses the device of claim 11, further comprising: 
Joo in view of Mikawa does not explicitly disclose a second layer of one or more molecular components; and a second conductive film comprised of one or more nanoparticles disposed on the second layer of one or more molecular components, wherein each of at least a portion of the one or more nanoparticles bond with the second top anchor group of the one or more molecular components, wherein each of at least a portion of the one or more nanoparticles cross-link with at least one other of the 
Imae (Fig. 1) discloses a second layer of one or more molecular components (10) and 
a second conductive film comprised of a one or more nanoparticles (16) disposed on the second layer of one or more molecular components (10), wherein each of at least a portion of the one or more nanoparticles (16) bond with teach of at least a portion of the one or more molecular components (10), wherein each of at least a portion of the one or more nanoparticles cross-link (16) with at least one other of the nanoparticles (16), and wherein the second conductive film forms a second contact for the second layer of one or more molecular components (See Fig. 1) for the purpose of having electrode comprising a metal electrode coated with a self-assembled monolayer [0071, 0072].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Joo in view of Mikawa and Imae such that a second layer of one or more molecular components; and a second conductive film comprised of one or more nanoparticles disposed on the second layer of one or more molecular components, wherein each of at least a portion of the one or more nanoparticles bond with the second top anchor group of the one or more molecular components, wherein each of at least a portion of the one or more nanoparticles cross-link with at least one other of the nanoparticles, and wherein the second conductive film forms a second contact for the second layer of one or more molecular components.in order to have electrode comprising a metal electrode coated with a self-assembled monolayer [0071, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891           

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891